By the Court.

Lyon, J.,
delivering the opinion.
The plaintiff brought the title down to one A. R. Broyles, and after proving the defendant to be in possession, closed. The defendant introduced a deed from A. R. Broyles to one *612James H. T. Calhoun and Benjamin Burch, and then offered a deed from Burch to Eliza Calhoun for one-half the lot. The Court ruled that deed out for uncertainty, and we think the Court erred. That it failed to designate what particular part of the lot was conveyed by it, made no difference. The deed from Broyles to Calhoun and Burch vested in Burch a half interest in the lot, and -Burch’s deed conveyed that interest to Eliza Calhoun, and enabled her to enter on the land under it, by her tenant, Aulfcman. The plaintiff, under his demise from James H. T. Calhoun, could only have been let into the possession with Eliza Calhoun. Plis interest was as uncertain and indefinite as hers. That deed was sufficient to prevent an ejection of her tenant, and it ought to. have been admitted for that purpose. If the tenant was holding more than half of the lot, the plaintiff ought to have asked for a partition.
Judgment reversed.